DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 9/22/2021 has been considered.  

Response to Amendment
This office action has been changed in response to the amendment filed on 1/18/2022.  
Claims 1, 3, 8 and 9 have been amended.  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/18/2022 with respect to claim 3 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that Jang does not teach “performing handover of a PDU session procedure from the first access network to the second access network after establishing the second PDU session for the second emergency service” (Pages 5-6), the Examiner respectfully disagrees.  
.  

Claim Rejections - 35 USC § 102







The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US-2011/0274012 hereinafter, Jang).
Regarding claim 3, Jang teaches a method of a User Equipment UE (Abstract), the method comprising:

establishing a first Protocol Data Unit (PDU) session for the first emergency service over the first access network; (Pages 2-3 [0024] and Fig. 2 [204])
performing registration procedure to a second PLMN (Page 2 [0017] “HRPD”) over a second access network (Page 1 [0003]) for a second emergency service in a case where the UE is registered for the first emergency service to the first PLMN over the first access network and the second access network becomes available; (Page 2 [0022] “In accordance with some embodiments, the mobile station 104 is also pre-registered (at 202) with the target wireless access network 102. In this scenario, the mobile station 104 is able to perform pre-registration with the target wireless access network 102 while the mobile station is camped on the source wireless access network 100k. Pre-registration refers to session set up, performing binding, and any other procedure(s) that is required for the mobile station 104 to establish an active traffic session with the target access network.”, Fig. 2 [212] and Page 3 [0028], see additionally, Page 4 [0044])
establishing a second PDU session for the second emergency service over the second access network; (Fig. 2 [212-220] and Page 3 [0027-0033]) and
performing handover of a PDU session procedure from the first access network to the second access network (Fig. 2 [222] and Page 3 [0034]) after establishing the second 
Regarding claim 9, the limitations of claim 9 are rejected as being the same reasons set forth above in claim 3.  Additional structure memory, processor, etc. can be seen in Fig. 6 [604 & 608].  

Claim Rejections - 35 USC § 103









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US-2015/0281929 hereinafter, Shih) in view of Arshad et al. (US-2020/0120470 hereinafter, Arshad). 
Regarding claim 1, Shih teaches a method of a User Equipment (UE) (Abstract), the method comprising:
performing registration procedure to a second Public Land Mobile Network (PLMN) over a second access network for non-emergency service (Page 3 [0032] “LTE connection serves for normal data services”) in a case where the UE is registered for an emergency service to a first PLMN over a first access network, (Page 2 [0025] and Page 3 [0032] “GSM connection serves for the emergency services”) and
10 can establish connections to the LTE network 12 and the GSM network 16 concurrently”)
Shih differs from the claimed invention by not explicitly reciting the UE is registered through an Access and Mobility Management Function (AMF) for an emergency service to a first PLMN over a first access network.  
In an analogous art, Arshad teaches a method and system for registering with AMFs that support emergency services (Abstract) that includes a UE registered through an Access and Mobility Management Function (AMF) for an emergency service to a first PLMN over a first access network.  (Fig. 2 [2:4] and Page 3 [0038-0040])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Shih after modifying it to incorporate the ability to register a UE with an AMF for emergency services of Arshad since in a 5G 3GPP system, the AMF serves a UE by providing emergency services.  (Arshad Page 1 [0005-0007])
Regarding claim 8, the limitations of claim 8 are rejected as being the same reasons set forth above in claim 1.  See additional structure in Shih Fig. 2 and Page 2 [0029].  
Claims 5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Dao et al. (US-2019/0254118 hereinafter, Dao).
Regarding claim 5, Jang differs from the claimed invention by not explicitly reciting wherein the second PDU session is established with a PDU Session ID, and wherein the PDU Session ID is used for establishing the first PDU session.  

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Jang after modifying it to incorporate the ability to use an existing emergency PDU Session ID for performing a handover of the emergency PDU session of Dao since it enables updating existing SM context instead of creating new SM context, thereby increasing system efficiency.  (Dao Page 13 [0242])
Regarding claim 6, Jang in view of Dao teaches using the PDU Session ID of the first PDU session to be moved to the second access network in case of establishing the second PDU session.  (Dao Page 13 [0242])
Regarding claim 7, Jang in view of Dao teaches using a PDU Session ID of the first PDU session in case of establishing the second PDU session.  (Dao Page 13 [0242])
Regarding claims 10-12, the limitations of claims 10-12 are rejected as being the same reasons set forth above in claims 5-7.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646